Exhibit 10.39




Mortgage Loan No. 16714
PROMISSORY NOTE
$170,000,000.00
November 29, 2016

FOR VALUE RECEIVED, KR WMC, LLC, a Delaware limited liability company, with an
address of 12200 West Olympic Boulevard, Suite 200, Los Angeles, California
90064 (“Borrower”), hereby promises to pay to the order of MASSACHUSETTS MUTUAL
LIFE INSURANCE COMPANY, a Massachusetts corporation, and its successors and
assigns (“Lender”), the principal sum of ONE HUNDRED SEVENTY MILLION AND 00/100
DOLLARS ($170,000,000.00), or so much thereof as shall have been advanced from
time to time, in lawful money of the United States of America and in immediately
available funds to the account of Lender, pursuant to written instructions
provided by Lender to Borrower, on the dates and in the principal amounts
provided in the Agreement (as hereinafter defined), and to pay interest on the
unpaid principal amount of such Loan, in like money and funds, for the period
commencing on the date of the Loan until such Loan shall be paid in full, at the
rates per annum and on the dates provided in the Agreement. This Note may not be
prepaid other than as expressly provided in the Agreement.
The date, amount, and interest rate of the Loan made by Lender to Borrower, and
each payment made on account of the principal thereof, shall be recorded by
Lender on its books, provided that the failure of Lender to make any such
recordation shall not affect the obligations of Borrower to make a payment when
due of any amount owing under the Agreement or hereunder in respect of the Loan
made by Lender.
This Note is the Promissory Note referred to in that certain Loan Agreement of
even date herewith (as modified and supplemented and in effect from time to
time, the “Agreement”) between Borrower and Lender, and evidences the Loan made
by Lender pursuant to the Agreement.
Terms used but not defined in this Note have the respective meanings assigned to
them in the Agreement. This Note is secured by, and has the benefit of, the
Mortgage encumbering all of the Mortgaged Property, the Assignment of Leases and
Rents with respect to the Mortgaged Property, and the liens and security
interests granted in the other Loan Documents. This Note is subject to the terms
and provisions of the Agreement.
The Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events and for prepayment of this Note, in whole or in
part, upon the terms and conditions specified therein.
Notwithstanding anything contained herein to the contrary, Borrower’s liability
hereunder is subject to the limitation on liability provisions of Article 11 of
the Agreement, which Article 11 is incorporated herein by reference, mutatis
mutandis, as if such Article 11 was set forth in full herein.


1

--------------------------------------------------------------------------------




This Note shall be governed by, and construed in accordance with, the laws of
the State of California.


[No Further Text On This Page]






2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower has executed this Note as of the date first above
written.
 
 
BORROWER:
 
 
 
 
 
KR WMC, LLC,
a Delaware limited liability company
 
 
 
 
By:
Kilroy Realty, L.P.,
a Delaware limited partnership
its sole managing member


 
 
 
 
By:
Kilroy Realty Corporation,
a Maryland corporation,
its general partner
 
 
 
 
By:
/s/ Tyler H. Rose
 
 
Name: Tyler H. Rose
Title:   Executive Vice President and Chief Financial Officer
 
By:
/s/ Michelle Ngo
 
 
Name: Michelle Ngo
Title:   Senior Vice President and Treasurer







        












S-1